
	
		II
		113th CONGRESS2d Session
		S. 2592
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Hoeven (for himself, Mr. McCain, Ms. Murkowski, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To promote energy production and security, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the North Atlantic Energy Security Act.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Natural gas gathering enhancement
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Authority to approve natural gas pipelines.
					Sec. 104. Certain natural gas gathering lines located on Federal land and Indian land.
					Sec. 105. Deadlines for permitting natural gas gathering lines under the Mineral Leasing Act.
					Sec. 106. Deadlines for permitting natural gas gathering lines under the Federal Land Policy and
			 Management Act of 1976.
					Sec. 107. LNG regulatory certainty.
					Sec. 108. Expedited approval of exportation of natural gas to Ukraine and North Atlantic Treaty
			 Organization member countries and Japan.
					TITLE II—Onshore oil and gas permit streamlining
					Subtitle A—Streamlining permitting
					Sec. 201. Short title.
					Sec. 202. Permit to drill application timeline.
					Sec. 203. Making pilot offices permanent to improve energy permitting on Federal land.
					Sec. 204. Administration.
					Sec. 205. Judicial review.
					Subtitle B—BLM live internet auctions
					Sec. 211. Short title.
					Sec. 212. Internet-based onshore oil and gas lease sales.
				
			INatural gas gathering enhancement101.Short titleThis title may be cited as the Natural Gas Gathering Enhancement Act.
				102.
				Findings
				Congress finds that—
				
					(1)
					record volumes of natural gas production in the United States as of the date of enactment of this
			 Act are providing enormous benefits to the United States, including by—
					
						(A)
						reducing the need for imports of natural gas, thereby directly reducing the trade deficit;
					
						(B)
						strengthening trade ties among the United States, Canada, and Mexico;
					
						(C)
						providing the opportunity for the United States to join the emerging global gas trade through the
			 export of liquefied natural gas;
					
						(D)
						creating and supporting millions of new jobs across the United States;
					
						(E)
						adding billions of dollars to the gross domestic product of the United States every year;
					
						(F)
						generating additional Federal, State, and local government tax revenues; and
					
						(G)
						revitalizing the manufacturing sector by providing abundant and affordable feedstock;
					
					(2)
					large quantities of natural gas are  lost due to venting and flaring, primarily in areas where
			 natural gas infrastructure has not been developed quickly enough, such as
			 States with large quantities of Federal land and Indian land;
				
					(3)
					permitting processes can hinder the development of natural gas infrastructure, such as pipeline
			 lines and gathering lines on Federal land and Indian land; and
				
					(4)
					additional authority for the Secretary of the Interior to approve natural gas pipelines  and
			 gathering lines on Federal land and Indian land would—
					
						(A)
						assist in bringing gas to market that would otherwise be vented or flared; and
					(B)significantly increase royalties collected by the Secretary of the Interior and disbursed to
			 Federal, State, and tribal governments and individual Indians.
				103.
				Authority to approve natural gas pipelines
				Section 1 of the Act of February 15, 1901 (31 Stat. 790, chapter 372; 16 U.S.C. 79), is amended by
			 inserting , for natural gas pipelines after distribution of electrical power.
			
				104.
				Certain natural gas gathering lines located on Federal land and Indian land
				
					(a)
					In general
					Subtitle B of title III of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 685) is
			 amended by adding at the end the following:
					
						
							319.
							Certain natural gas gathering lines located on Federal land and Indian land
							
								(a)
								Definitions
								In this section:
								
									(1)
									Gas gathering line and associated field compression unit
									
										(A)
										In general
										The term gas gathering line and associated field compression unit means—
										
											(i)
											a pipeline that is installed to transport natural gas production associated with 1 or more wells
			 drilled and completed to produce crude oil; and
										
											(ii)
											if necessary, a compressor to raise the pressure of that transported natural gas to higher
			 pressures suitable to enable the gas to flow into pipelines and other
			 facilities.
										
										(B)
										Exclusions
										The term gas gathering line and associated field compression unit does not include a pipeline or compression unit that is installed to transport natural gas from a
			 processing plant to a common carrier pipeline or facility.
									
									(2)
									Federal land
									
										(A)
										In general
										The term Federal land means land the title to which is held by the United States.
									
										(B)
										Exclusions
										The term Federal land does not include—
										
											(i)
											a unit of the National Park System;
										
											(ii)
											a
		unit of the National Wildlife Refuge System; or
										
											(iii)
											a
		component of the National Wilderness Preservation System.
										
									(3)
									Indian land
									The term Indian land means land the title to which is held by—
									
										(A)
										the United States in trust for an Indian tribe or an individual Indian; or
									
										(B)
										an Indian tribe or an individual Indian subject to a restriction by the United States against
			 alienation.
									
								(b)
								Certain natural gas gathering lines
								
									(1)
									In general
									Subject to paragraph (2), the issuance of a sundry notice or right-of-way for a gas gathering line
			 and associated field compression unit that is located on Federal land or
			 Indian land and that services any oil well shall be considered to be an
			 action that is categorically excluded (as defined in section 1508.4 of
			 title 40, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act)) for purposes of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) if the gas gathering line and
			 associated field compression unit are—
									
										(A)
										within a field or unit for which an approved land use plan or an environmental document prepared
			 pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) analyzed transportation of natural gas produced from 1 or more
			 oil wells in that field or unit as a reasonably foreseeable activity; and
									
										(B)
										located adjacent to an existing disturbed area	for the construction of a road	or pad.
									
									(2)
									Applicability
									
										(A)
										Federal land
										Paragraph (1) shall not apply to Federal land, or a portion of Federal land,  for which the
			 Governor of the State in which the Federal land is located submits to the
			 Secretary of the Interior or the Secretary of Agriculture, as applicable,
			 a written request that paragraph (1) not apply to that Federal land (or
			 portion of Federal land).
									
										(B)
										Indian land
										Paragraph (1) shall apply to Indian land, or a portion of Indian land, for which the Indian tribe
			 with jurisdiction over the Indian land submits to the Secretary of the
			 Interior a written request that paragraph (1) apply to that Indian land
			 (or portion of Indian land).(c)Effect on other lawNothing in this section affects or alters any requirement—(1)relating to prior consent under—(A)section 2 of the Act of February 5, 1948 (25 U.S.C. 324); or(B)section 16(e) of the Act of June 18, 1934 (25 U.S.C. 476(e)) (commonly known as the Indian Reorganization Act); or(2)under any other Federal law (including regulations) relating to tribal consent for rights-of-way
			 across Indian land..
				
					(b)
					Assessments
					Title XVIII of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1122) is amended by
			 adding at the end the following:
					
						
							1841.
							Natural gas gathering system assessments
							
								(a)
								Definition of gas gathering line and associated field compression unit
								In this section, the term gas gathering line and associated field compression unit has the meaning given the term in section 319.
							
								(b)
								Study
								Not later than 1 year after the date of enactment of the North Atlantic Energy Security Act of 2014, the Secretary of the Interior, in consultation with other appropriate  Federal agencies, States,
			 and Indian tribes, shall conduct  a study to identify—
								
									(1)
									any actions that may be taken, under Federal law (including regulations), to expedite permitting
			 for  gas gathering lines  and associated field compression units that are
			 located on Federal land or Indian land, for the purpose of transporting
			 natural gas associated with crude oil production on any land to a
			 processing plant  or a common carrier pipeline for delivery to markets;
			 and
								
									(2)
									any proposed changes to Federal law (including regulations) to expedite permitting for gas
			 gathering lines and associated field compression units that are located on
			 Federal land or Indian land, for the purpose of transporting natural gas
			 associated with crude oil production on any land  to a processing plant 
			 or a common carrier pipeline  for delivery to markets.
								
								(c)
								Report
								Not later than 180 days after the date of enactment of the North Atlantic Energy Security Act of 2014, and every 180 days thereafter,  the Secretary of the Interior, in consultation with other
			 appropriate Federal agencies, States, and Indian tribes, shall submit to
			 Congress a report that describes—
								
									(1)
									the progress made in expediting permits for gas gathering lines and associated field compression
			 units that are located on Federal land or Indian land, for the purpose of
			 transporting natural gas associated with crude oil production on any land 
			 to a processing plant or a common carrier pipeline for delivery to
			 markets; and
								
									(2)
									any issues impeding that progress.
								.
				
					(c)
					Technical amendments
					
						(1)
						Section 1(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by
			 adding at the end of subtitle B of title III the following:
						
							
								Sec. 319.  Certain natural gas gathering lines located on Federal land and Indian land.
							
							.
					
						(2)
						Section 1(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by
			 adding at the end of title XXVIII the following:
						
							
								Sec. 1841.  Natural gas gathering system assessments.
							
							.105.Deadlines for permitting natural gas gathering lines under the Mineral Leasing ActSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended by adding at the end the
			 following:(z)Natural gas gathering linesThe Secretary of the Interior or other appropriate agency head shall issue a sundry notice or
			 right-of-way for a gas gathering line
			 and associated field compression unit (as defined in section 319(a) of the
			 Energy Policy Act of 2005) that is located on Federal lands—(1)for a gas gathering line and associated field compression unit described in section 319(b) of the
			 Energy Policy Act of 2005, not later than 30 days after the date on which
			 the applicable agency head receives the request for issuance; and(2)for all other gas gathering lines and associated field compression units, not later than 60 days
			 after the date on which the applicable agency head receives the request
			 for issuance..106.Deadlines for permitting natural gas gathering lines under the Federal Land Policy and Management
			 Act of 1976Section 504 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764) is amended by
			 adding at the end the following:(k)Natural gas gathering linesThe Secretary concerned shall issue a sundry notice or right-of-way for a gas gathering line
			 and associated field compression unit (as defined in section 319(a) of the
			 Energy Policy Act of 2005) that is located on public lands—(1)for a gas gathering line and associated field compression unit described in section 319(b) of the
			 Energy Policy Act of 2005, not later than 30 days after the date on which
			 the applicable agency head receives the request for issuance; and(2)for all other gas gathering lines and associated field compression units, not later than 60 days
			 after the date on which the applicable agency head receives the request
			 for issuance..107.LNG regulatory certaintySection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:(g)Deadline for certain applications for exportation of natural gas(1)In generalThe Commission shall make a public interest determination and issue an
			 order under subsection (a) for an application for the exportation of
			 natural gas to a foreign country through a particular LNG terminal not
			 later than 45 days after receipt of an application under subsection (e)
			 for—(A)the conversion of that LNG terminal into an LNG import or export facility; or(B)the construction of that LNG terminal.(2)ApplicationThis subsection shall not apply with respect to an application under subsection (a) for the
			 exportation of natural gas—(A)to a foreign country—(i)to which the exportation of natural gas is otherwise prohibited by law; or(ii)described in subsection (c); or(B)if the Commission has made a contingent determination with respect to the application.(3)EffectExcept as specifically provided in this subsection, nothing in this subsection affects the
			 authority of the Commission to review, process, and make a determination
			 with respect to an application for the exportation of natural gas..108.Expedited approval of exportation of natural gas to Ukraine and North Atlantic Treaty Organization
			 member countries and Japan(a)In generalIn accordance with clause 3 of section 8 of article I of the Constitution of the United States
			 (delegating to Congress the power to regulate commerce with foreign
			 nations), Congress finds that exports of natural gas produced
			 in the United States to Ukraine, member countries of the North Atlantic
			 Treaty Organization, and Japan is—(1)necessary for the protection of the essential security interests of the United States; and(2)in the public interest pursuant to section 3 of the Natural Gas Act (15 U.S.C. 717b).(b)Expedited approvalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by inserting , to Ukraine, to a member country of the North Atlantic Treaty Organization, or to Japan after trade in natural gas.(c)Effective dateThe amendment made by subsection (b) shall apply to applications for the authorization to export
			 natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that
			 are pending on, or filed on or after, the date of the enactment of this
			 Act.IIOnshore oil and gas permit streamliningAStreamlining permitting201.Short titleThis subtitle may be cited as the Streamlining Permitting of American Energy Act of 2014.
				202.Permit to drill application timelineSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is amended by striking paragraph (2)
			 and inserting the following:
						(2)Applications for permits to drill reform and process
							(A)Timeline(i)In generalNot later than 30 days after the date on which the Secretary receives an application for a permit
			 to drill, the Secretary shall decide whether to issue or deny the permit.(ii)ExtensionOn giving written notice of a delay to the applicant, the Secretary may extend the period described
			 in clause (i) for not more than
			 2 additional periods of 15 days each.(iii)Form of noticeThe notice referred to in clause (ii) shall—(I)be in the form of a letter
			 from the Secretary or a designee of the Secretary; and(II)shall include the
			 names and titles of the persons processing the application, the specific
			 reasons for the delay, and a specific date a final decision on the
			 application is expected.
									(B)Application considered approvedIf the Secretary has not made a decision on the application by the end of the 60-day period
			 beginning on the date the application is received by the Secretary, the
			 application shall be considered to be approved, except in a case in which
			 an existing review
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is
			 incomplete.
							(C)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the
			 Secretary shall—
								(i)provide to the applicant a description of the reasons for the denial of the permit;
								(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period
			 beginning on the date the applicant receives the description of the denial
			 from the Secretary; and
								(iii)issue or deny any resubmitted application not later than 10 days after the date on which the
			 application is
			 submitted to the Secretary.
								(D)Fee
								(i)In generalNotwithstanding any other provision of law, the Secretary shall collect a single $6,500 permit
			 processing fee
			 per application from each applicant at the time the final decision is made
			 whether to issue a permit under subparagraph (A).(ii)LimitationThe fee  described in clause (i) shall not apply
			 to any resubmitted application.
								(iii)Treatment of permit processing feeOf all amounts collected as fees under this paragraph, 50 percent shall be—(I)transferred to the field office
			 where the fee is collected; and(II)used to process leases and permits
			 under this Act, subject to appropriation..
				203.Making pilot offices permanent to improve energy permitting on Federal land(a)DefinitionsIn this section:
						(1)Energy projectsThe term energy projects includes oil, natural gas, and other energy projects, as defined by the Secretary.(2)ProjectThe term Project means the Federal Permit Streamlining Project established under subsection (b).(3)SecretaryThe term Secretary means the Secretary of the Interior.(b)EstablishmentThe Secretary shall establish a Federal Permit Streamlining Project in every Bureau of Land
			 Management field office with responsibility for permitting energy
			 projects on Federal land.
					(c)Memorandum of understanding
						(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a
			 memorandum of understanding for purposes of this section with—
							(A)the Secretary of Agriculture;
							(B)the Administrator of the Environmental Protection Agency; and
							(C)the Chief of Engineers.
							(2)State participationThe Secretary may request that the Governor of any State in which energy projects on Federal land
			 are located
			 be a signatory to the memorandum of understanding.
						(d)Designation of qualified staff
						(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under
			 subsection (c), all Federal signatory parties shall, if appropriate,
			 assign to each of the Bureau of Land Management field offices an employee
			 who has expertise in the regulatory issues relating to the office in which
			 the employee is employed, including, as applicable, particular expertise
			 in—
							(A)the consultations and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
							(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
							(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
							(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
							(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
							(2)DutiesEach employee assigned under paragraph (1) shall—
							(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field
			 Managers in the office to which the employee is assigned;
							(B)be responsible for all issues relating to the energy projects that arise under the authorities of
			 the agency of the employee; and
							(C)participate as part of the team of personnel working on proposed energy projects, planning, and
			 environmental analyses on Federal land.
							(e)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection
			 (b) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau
			 of Land Management field offices, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
					(f)FundingSalaries for the additional personnel shall be funded from the collection of fees described in
			 section 17(p)(2)(D) of the Mineral  Leasing Act (30
			 U.S.C. 226(p)(2)(D)) (as amended by section 202).
					(g)Savings provisionNothing in this section affects—
						(1)the operation of any Federal or State law; or
						(2)any delegation of authority made by the head of a Federal agency whose employees are participating
			 in the Project.
						204.AdministrationNotwithstanding any other law, the Secretary of the Interior shall not require a finding of
			 extraordinary circumstances in administering section 390 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15942).
				205.Judicial review(a)DefinitionsIn this section:
						(1)Covered civil actionThe term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code,
			 regarding agency action (as defined for the purposes of that section)
			 affecting a covered energy project on Federal land.
						(2)Covered energy project(A)In generalThe term covered energy project means the leasing of Federal land for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source of energy, and any action carried out pursuant to that lease.(B)ExclusionThe term covered energy project
			 does not include any disputes between the parties to a lease regarding the
			 obligations under the lease, including regarding any alleged breach of
			 the lease.
							(b)Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases
			 exist or are proposed.
					(c)Timely filingTo ensure timely redress by the courts, a covered civil action shall be filed not later than the
			 last day
			 of the 90-day period beginning on the date of the final Federal agency
			 action to which  the covered civil action relates.
					(d)Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 possible.
					(e)Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating
			 to the challenged Federal action or decision shall be presumed to be
			 correct, and the presumption may be rebutted only by the preponderance of
			 the evidence contained in the administrative record.
					(f)Limitation on injunction and prospective relief(1)In generalIn a covered civil action, the court shall not grant or approve any prospective relief unless the
			 court finds that the relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation.(2)Duration of preliminary injunctionsA court shall limit the duration of a preliminary injunction to halt a covered
			 energy project to a period of not more than 60 days, unless the court
			 finds clear
			 reasons to extend the injunction.(3)Duration of extensionAn extension under paragraph (2) shall—(A)only be for a period of not more than 30 days; and(B)require action by
			 the court to renew the injunction.
							(g)Limitation on attorneys’ feesSections 504 of title 5 and 2412 of title
		28, United States Code (commonly known as the Equal
		Access to Justice Act) shall not apply to a covered
			 civil action, nor shall any party in the covered civil action receive
			 payment from the Federal Government for attorneys’ fees, expenses,
			 or other court costs.
					(h)Legal standingA person filing an appeal with the Department of the Interior Board of Land Appeals shall meet the
			 same standing requirements as a person before a United States district
			 court.
					BBLM live internet auctions211.Short titleThis subtitle may be cited as the BLM Live Internet Auctions Act.212.Internet-based onshore oil and gas lease sales(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and(2)by adding at the end the following:(C)Internet-based bidding(i)In generalIn order to diversify and expand the onshore leasing program in the United States to ensure the
			 best return to the Federal taxpayer, reduce fraud, and secure the leasing
			 process, the Secretary may conduct onshore lease sales through
			 Internet-based bidding methods.(ii)Conclusion of saleEach individual Internet-based lease sale shall conclude not later than 7 days after the date of
			 initiation of the sale..(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted pursuant to
			 subparagraph (C) of section 17(b)(1) of the Mineral Leasing Act (30 U.S.C.
			 226(b)(1)) (as added by subsection (a)), the Secretary of the Interior
			 shall conduct, and submit to Congress a report describing the results of,
			 an analysis of the first 10 such lease sales, including—(1)estimates of increases or decreases in the lease sales, compared to sales conducted by oral
			 bidding, in—(A)the number of bidders;(B)the average amount of the bids;(C)the highest amount of the bids; and(D)the lowest amount of the bids;(2)an estimate on the total cost or savings to the Department of the Interior as a result of the
			 sales, as compared to sales conducted by oral bidding; and(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease
			 sales, which may—(A)provide an opportunity to better maximize bidder participation;(B)ensure the highest return to the Federal taxpayers;(C)minimize opportunities for fraud or collusion; and(D)ensure the security and integrity of the leasing process.
